Citation Nr: 0415109	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-21 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, wherein the RO granted service connection 
for bilateral hearing loss and assigned a 10 percent 
disability evaluation, effective September 26, 2001.  

The Board observes that, in a claim involving disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, the issue has been 
framed as that listed on the title page of this decision.  

This case has been advanced on the docket because of the 
veteran's advanced age in docketing the appeal.  68 Fed. Reg. 
53682-84 (Sept. 12, 2003).  


FINDING OF FACT

Audiometric test results obtained by VA for compensation 
purposes correspond to a Level V and Level IV hearing loss in 
the right ear and left ear, respectively.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85(c), 4.86, Table VIA and Table VII, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson, supra.

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.85 and the regulatory provisions 
that follow.  The criteria for evaluating hearing loss 
establish eleven auditory acuity levels designated from I to 
XI.  The regulations include Tables VI and VII to calculate 
the rating to be assigned.  38 C.F.R. § 4.85 (2003).  In 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic or other examiner certifies that the 
use of both puretone averages and speech discrimination 
scores is inappropriate, Table VIA is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(c) 
(2003).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIA is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2003).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2003).

II  Analysis

The evidence of record includes a VA audio examination report 
dated in April 2002.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
60
70
70
LEFT

45
60
65
65

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 63 in the right ear and 58 for 
the left ear.  Maryland CNC controlled speech discrimination 
testing revealed scores of 24 percent in the right ear and 32 
percent in the left ear.  The examiner concluded that only 
the pure tone results should be used to evaluate hearing loss 
because the veteran's history of transient ischemic attack 
and Alzheimer's dementia made the use of speech 
discrimination scores inappropriate.  It was noted that the 
speech reception thresholds and pure tone averages were in 
good agreement and that findings were consistent with 
previous audiograms conducted at a private facility, (see 
treatment reports from Heartspring Hearing Center, dated from 
1981 to 1998).  Concerning the right ear, a diagnosis of mild 
to moderately severe hearing loss was entered.  Regarding the 
left ear, a diagnosis of normal hearing sensitivity at 500 
Hertz, then moderate to moderately severe sensorineural 
hearing loss was entered.  

Applying Table VIA, which is based on puretone threshold 
average only, the results of the April 2002 VA audiogram 
represent Level IV and Level V in the left ear and right ear, 
respectively.  Using Table VII, this hearing loss represents 
a ten percent disability.  Consequently, an initial 
evaluation in excess of 10 percent for bilateral hearing loss 
is not warranted.  (Other private audiograms done for the 
purpose of evaluating hearing loss are also of record and, as 
noted by the VA examiner in April 2002, are consistent with 
those noted during VA evaluation and do not warrant an 
evaluation in excess of 10 percent.)  Additionally, they 
precede the rating period in question and consequently do not 
reflect the degree of hearing loss since September 2001.

By application of the rating criteria, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  This is so throughout the pendency of the veteran's 
claim, or in other words, since the time that service 
connection was granted.  Fenderson, supra.

The veteran's representative contends that the April 2002 VA 
hearing test used to evaluate the severity of appellant's 
hearing loss was inadequate because it did not include both 
puretone threshold averages and speech discrimination scores.  
However, as the VA examiner in April 2002 certified that the 
use of both puretone averages and speech discrimination 
scores was inappropriate because of the veteran's history of 
transient ischemic attack and Alzheimer's dementia, 
application of Table VIA was warranted in this case.  See 38 
C.F.R. § 4.85c (2003).  

The Board has also considered whether the veteran's case is 
an exceptional case under the provisions of 38 C.F.R. § 3.321 
(2003).  The Board finds that the evidence does not reflect 
that the veteran's service-connected bilateral hearing loss 
has caused marked interference with employment (i.e., beyond 
that contemplated under the schedular criteria), or 
necessitated any recent period of hospitalization, such that 
consideration of an extra-schedular rating is warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), and the implementing VA regulations.  
See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA, among other things, modified VA's 
duties to notify and assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits. In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in December 2001 
and July 2002.  These letters asked the veteran to provide 
the name of any person, agency or company that may have any 
relevant records.  These letters indicated that the veteran 
could help VA with his claim by telling them about any 
additional information or evidence that he wanted VA to try 
to get for him.

VA must also notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of this by 
way of the letter noted above.  Consequently, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. § 
3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, the Board is not aware of any additional evidence to be 
obtained, either by VA or the veteran.  The veteran was 
provided a VA examination in April 2002 for the specific 
purpose of determining the level of disability caused by 
hearing loss.  Given this development, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the veteran's claim for an initial evaluation in excess of 10 
percent for bilateral hearing loss.


ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



